Citation Nr: 0421587	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, including as a chronic 
disability resulting from undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine, including as a chronic 
disability resulting from undiagnosed illness.

3.  Entitlement to service connection for depression as a 
chronic disability resulting from undiagnosed illness.

4.  Entitlement to service connection for chest pains as a 
chronic disability resulting from undiagnosed illness.

5.  Entitlement to service connection for memory loss as a 
chronic disability resulting from undiagnosed illness.

6.  Entitlement to service connection for dizziness as a 
chronic disability resulting from undiagnosed illness.

7.  Entitlement to service connection for weakness in the 
arms as a chronic disability resulting from undiagnosed 
illness.

8.  Entitlement to service connection for weakness in the 
legs as a chronic disability resulting from undiagnosed 
illness.

9.  Entitlement to an increased rating for service-connected 
pulmonary emphysema, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1988 to 
August 1992, including service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied the 
benefits sought on appeal.  The veteran entered notice of 
disagreement with this decision in October 2001; the RO 
issued a statement of the case in November 2001; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in December 2001. 

The April 2001 rating decision on appeal also denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the denial, and during the appeal, in a 
March 2003 rating decision, the RO granted service connection 
for PTSD with hysteroid features and anxiety, and assigned a 
70 percent initial disability rating, effective from 
September 10, 1999.

In an October 2002 rating decision, the RO found that new and 
material evidence had not been received to reopen a claim for 
service connection for a low back disorder.  The veteran was 
notified of this decision by letter dated November 6, 2002.  
The record reflects that the veteran did not enter a notice 
of disagreement with this decision within one year of mailing 
of notice of the decision; therefore, the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for a low back disorder is not an 
issue currently on appeal before the Board. 

A July 2002 rating decision granted service connection for 
fibromyalgia.  The rating decision reflects that the grant of 
service connection specifically included joint pains of the 
hips, knees, hands, headaches, and fatigue.  As service 
connection has been granted for these symptoms, as a part of 
fibromyalgia, the claim for service connection for these 
symptoms are no longer on appeal before the Board.  With 
regard to the inclusion of fatigue as a symptom of 
fibromyalgia, fatigue is not part of the criteria under 
Diagnostic Code 5025 for fibromyalgia.  Hypervigilance 
fatigue has been service connected as a part of PTSD, so any 
question of service connection for fatigue is no longer at 
issue.  The veteran's reported symptoms of fatigue 
(hypervigilance fatigue) have been related by medical 
evidence to a known clinical diagnosis of PTSD; for example, 
a January 2003 VA psychiatric statement reflects that 
hypervigilance fatigue was a part of his diagnosed 
psychiatric disorder of PTSD.  The rule against pyramiding 
prevents evaluation of the same disability or manifestation 
under various diagnoses.  See 38 C.F.R. § 4.14 (2003).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and afforded the appellant VA examinations and 
medical opinions in order to assist in substantiating the 
claims for VA compensation benefits.

2.  The preponderance of the evidence demonstrates that the 
veteran's diagnosed disability of degenerative joint disease 
of the cervical spine was not present during service or for 
many years thereafter and it is not linked to any incident of 
active service.   

3.  The preponderance of the evidence demonstrates that the 
veteran's diagnosed disability of degenerative joint disease 
of the thoracic spine was not present during service or for 
many years thereafter and it is not linked to any incident of 
active service.   

4.  The veteran's reported symptoms of depression have been 
related by medical evidence to a known clinical diagnosis of 
PTSD, and are not shown to represent a cluster of signs and 
symptoms of unknown etiology.

5.  There are no objective indications of a chronic 
disability resulting from the veteran's complaints of chest 
pains, and no objective indications of chest pains that 
manifested either in service or to a degree of 10 percent 
disabling since the veteran's service in the Southwest Asia 
theater of operations.

6.  The veteran's reported symptoms of memory loss have been 
related by medical evidence to a known clinical diagnosis of 
PTSD, and are not shown to represent a cluster of signs and 
symptoms of unknown etiology.

7.  There are no objective indications of a chronic 
disability resulting from the veteran's complaints of 
dizziness, and no objective indications of dizziness that 
manifested either in service or to a degree of 10 percent 
disabling since the veteran's service in the Southwest Asia 
theater of operations.

8.  There are no objective indications of a chronic 
disability resulting from the veteran's complaints of 
weakness in the arms, and no objective indications of 
weakness in the arms that manifested either in service or to 
a degree of 10 percent disabling since the veteran's service 
in the Southwest Asia theater of operations.

9.  There are no objective indications of a chronic 
disability resulting from the veteran's complaints of 
weakness in the legs, and no objective indications of 
weakness in the legs that manifested either in service or to 
a degree of 10 percent disabling since the veteran's service 
in the Southwest Asia theater of operations.

10.  The veteran's service-connected pulmonary emphysema is 
manifested by forced vital capacity (FVC) of 80.4 percent of 
predicted, by forced expiratory volume in one second (FEV-1) 
of 83.9 percent of predicted, an FEV-1/FVC ratio of 85 
percent of predicted; the veteran's service-connected 
pulmonary emphysema does not manifest findings that more 
nearly approximate FEV-1 of 56 to 70 percent predicted, or an 
FEV-1/FVC ratio of 56 to 70 percent, or a diffusion capacity 
of the lung for carbon monoxide by the single breath method 
DLCO (SB) of 56 to 65 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
degenerative joint disease of the cervical spine, including 
as due to undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.159, 4.1-4.14 (2003).  

2.  The criteria for entitlement to service connection for 
degenerative joint disease of the thoracic spine, including 
as due to undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.159, 4.1-4.14 (2003).  

3.  The criteria for entitlement to service connection for 
depression due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1110, 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.159, 4.1-4.14 (2003).  

4.  The criteria for entitlement to service connection for 
chest pains due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1110, 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317, 3.159, 4.1-4.14 (2003).  

5.  The criteria for entitlement to service connection for 
memory loss due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1110, 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317, 3.159, 4.1-4.14 (2003).  

6.  The criteria for entitlement to service connection for 
dizziness due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1110, 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317, 3.159, 4.1-4.14 (2003).  

7.  The criteria for entitlement to service connection for 
weakness in the arms due to undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317, 3.159, 4.1-4.14 (2003).  

8.  The criteria for entitlement to service connection for 
weakness in the legs due to undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.317, 3.159, 4.1-4.14 (2003).  

9.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected pulmonary emphysema have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14,  4.97, Diagnostic 
Code 6603 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish entitlement 
to the issues currently on appeal.  RO letters in March 2002, 
July 2002, and August 2003 notified the veteran what must be 
demonstrated to establish entitlement to service connection 
for the disabilities claimed on appeal, including as due to 
undiagnosed illnesses, and for increased rating for service-
connected pulmonary emphysema, and requested from the veteran 
copies of any records or documents he had regarding these 
claims.  The RO advised the veteran what evidence had been 
received, that VA would request any information or evidence 
the veteran wanted VA to obtain, including any medical 
evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
VA Forms 21-4138 for this purpose.  The September 2003 
supplemental statement of the case provided the veteran with 
the VCAA regulations.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim"; however, the Court 
acknowledged that the VA Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used "when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached" (quoting Braniff 
Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967)).  See 
also 
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in March 
2002, July 2002, and August 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant in September 2003.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the case of the veteran's claim, the August 2003 VCAA 
notice advised the appellant to tell VA about "any other 
evidence or information that you think will support your 
claim".  The March 2002 and July 2002 VCAA notices advised 
the appellant that more information was needed, "both 
medical and nonmedical evidence".  The Board finds that the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his service connection claims.  In the 
VCAA notice letters, the RO asked the veteran to inform the 
RO about any additional information or evidence that he 
wanted the RO to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  Because each of the four content requirements of 
a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The RO has afforded the veteran numerous VA compensation 
examinations.  The medical evidence currently of record is 
adequate to make a decision non all issues on appeal.  There 
is no further duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5107A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The Board will elaborate on the duty 
to provide an examination or opinion in the analysis below.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty, or within seven years for 
multiple sclerosis. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Prior to March 1, 2002, service connection could also be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs
or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i) (2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (2002).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which contains, 
among other things, new provisions relating to Persian Gulf 
veterans.  Section 202 of this statute expanded compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the VA 
Secretary determines by regulation to be service connected.  
These changes in law became effective on March 1, 2002.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more not later than December 31, 
2006.  "Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law (signs or symptoms of fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002)); a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the VA Secretary determines in 
regulations warrants a presumption of service connection.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptoms 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 U.S.C.A. § 1117 (West 2002), as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117); 38 C.F.R. § 3.317 (2003).

The determination as to whether the requirements for 
establishing service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim; if 
so, the claim is denied.  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. § 3.102.  

III.  Service Connection for DJD of the Cervical Spine

The veteran contends generally that his cervical spine 
complaints are due to an incident of muscle strain during 
service following lifting of barracks bags and other 
materials.  Alternatively, the veteran appears to assert that 
his cervical spine complaints were caused by an undiagnosed 
illness during his service during the Persian Gulf War; he 
contends that he did not have cervical spine pain before 
service during the Persian Gulf War, but had various joint 
pains after service. 

Service medical records are negative for evidence of a 
cervical spine injury or disease during service, and do not 
reflect chronic symptomatology of any disorder of the 
cervical spine during service.  A May 1989 service medical 
record entry reflects the veteran's complaints of a 3 week 
history of mid-back pain while lifting 50 pound boxes, with 
no history or sign of trauma.  Clinical findings included 
tenderness to the L1 to L3 region of the right side of the 
(lumbar) spine, but were negative for head or cervical spine 
tenderness.  The diagnosis was paravertebral muscle strain.  
Dental Health Questionnaires completed by the veteran during 
service after May 1989 reflect a denial of any history or 
current symptoms of painful joints.  At the service 
separation examination in August 1992, the veteran denied 
recurrent back pain, and clinical findings were negative for 
any abnormality of the spine.  

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  In this case, the evidence of 
record reflects that the veteran's degenerative joint disease 
of the cervical spine did not manifest to a compensable 
degree within one year of service separation, or until many 
years after service.  At a VA examination in December 1999, 
the veteran complained of cervical discomfort.  The resulting 
diagnosis based on X-ray findings was degenerative joint 
disease of the cervical spine at C3-C4.   For these reasons, 
the Board finds that the veteran did not experience 
continuous cervical spine symptomatology in the post-service 
period until many years after service separation.  

The medical evidence shows no diagnosis of a cervical spine 
disorder, to include arthritis, during service or for many 
years thereafter, and no continuous post-service 
symptomatology of degenerative joint disease; however, 
service connection may still be established if the weight of 
the competent medical evidence demonstrates that the 
veteran's degenerative joint disease of the cervical spine is 
etiologically related to his active service.  See 38 C.F.R. § 
3.303(d).  In this veteran's case, there is no medical 
opinion evidence of record that relates the veteran's 
degenerative joint disease of the cervical spine to his 
active service.  Moreover, no medical opinion is necessary 
because there is no evidence of a cervical spine injury, 
disease, or event in service to which the veteran's currently 
diagnosed degenerative joint disease of the cervical spine 
could be linked; the May 1989 muscle strain is shown by the 
service medical evidence to have affected the paravertebral 
muscles of the lumbar spine.  

As degenerative arthritis of the cervical spine is a 
diagnosed disability based on X-ray findings, a chronic 
disability manifested by neck or cervical spine 
symptomatology is not shown to result from undiagnosed 
illness.  38 U.S.C.A. §§ 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14.  For these reasons, the 
Board finds that the criteria for entitlement to service 
connection for degenerative joint disease of the cervical 
spine, including as due to undiagnosed illness, have not been 
met.  38 U.S.C.A. §§ 1110, 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.159

IV.  Service Connection for DJD of the Thoracic Spine

The veteran contends generally that his thoracic spine 
complaints are due to an incident of muscle strain during 
service following lifting of barracks bags and other 
materials.  Alternatively, the veteran appears to assert that 
his thoracic spine complaints were caused by an undiagnosed 
illness during his service during the Persian Gulf War; he 
contends that he did not have thoracic spine pain before 
service during the Persian Gulf War, but had various joint 
pains after service. 

Service medical records are negative for evidence of a 
thoracic spine injury or disease during service, and do not 
reflect chronic symptomatology of any disorder of the 
thoracic spine during service.  While a May 1989 service 
medical record entry reflects the veteran's complaints of a 3 
week history of mid-back pain while lifting 50 pound boxes, 
clinical findings and diagnosis related the paravertebral 
muscle strain to the lumbar spine (L1 to L3 region), and were 
negative for thoracic spine tenderness.  Dental Health 
Questionnaires completed by the veteran during service after 
May 1989 reflect a denial of any history or current symptoms 
of painful joints.  At the service separation examination in 
August 1992, the veteran denied recurrent back pain, and 
clinical findings were negative for any abnormality of the 
spine.  

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  In this case, the evidence of 
record reflects that the veteran's degenerative joint disease 
of the thoracic spine did not manifest to a compensable 
degree within one year of service separation, or until many 
years after service.  At a VA examination in December 1999, 
the veteran complained of thoracic discomfort.  The resulting 
diagnosis based on X-ray findings was degenerative joint 
disease of the thoracic spine.  For these reasons, the Board 
finds that the veteran did not experience continuous thoracic 
spine symptomatology in the post-service period until many 
years after service separation.  

The medical evidence shows no diagnosis of a thoracic spine 
disorder, to include arthritis, during service or for many 
years thereafter, and no continuous post-service 
symptomatology of degenerative joint disease; however, 
service connection may still be established if the weight of 
the competent medical evidence demonstrates that the 
veteran's degenerative joint disease of the thoracic spine is 
etiologically related to his active service.  See 38 C.F.R. § 
3.303(d).  In this veteran's case, there is no medical 
opinion evidence of record that relates the veteran's 
degenerative joint disease of the thoracic spine to his 
active service.  Moreover, no medical opinion is necessary 
because there is no evidence of a thoracic spine injury, 
disease, or event in service to which the veteran's currently 
diagnosed degenerative joint disease of the thoracic spine 
could be linked; although the veteran complained of mid-back 
pain in service in May 1989, the muscle strain was determined 
by the in-service examiner to be associated with the 
paravertebral muscles of the lumbar spine. 

As degenerative arthritis of the thoracic spine is a 
diagnosed disability based on X-ray findings, a chronic 
disability manifested by thoracic spine symptomatology is not 
shown to result from undiagnosed illness.  38 U.S.C.A. §§ 
1117, as amended by Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.317, 3.159, 4.1-4.14.  For these 
reasons, the Board finds that the criteria for entitlement to 
service connection for degenerative joint disease of the 
thoracic spine, including as due to undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117), 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.159. 
 
V.  Service Connection for Depression

The veteran's reported symptoms of depression have been 
related by medical evidence to a known clinical diagnosis of 
PTSD, and are not shown to represent a cluster of signs and 
symptoms of unknown etiology.  For example, a January 2003 VA 
psychiatric statement reflects that depression is one of the 
symptoms of the veteran's service-connected PTSD.  Because 
PTSD is a diagnosed disability, the Board finds that a 
chronic disability manifested by depression is not shown to 
result from an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, as amended by Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 
3.159.  Moreover, service connection (and a 70 percent 
rating) is already in effect for PTSD.

VI.  Service Connection for Chest Pains

After a review of the evidence, the Board finds that there 
are no objective indications of a chronic disability 
resulting from the veteran's complaints of chest pains.  At 
the December 1999 VA examination, the veteran reported that 
he had chest pains, but there were no clinical findings to 
account for the chest pains.  The December 1999 VA examiner 
indicated the chest pains were of uncertain etiology and may 
be associated with stress.  At the May 2002 VA examination, 
the veteran did not report chest pains, and there were no 
clinical findings regarding chest pains; chest examination 
was clear and heart examination was normal.  

There are no objective indications of chest pain that 
manifested either in service or to a degree of 10 percent 
disabling since the veteran's service in the Southwest Asia 
theater of operations in 1990 and 1991; that is, there are no 
"signs" indicated by an examining physician or evidence of 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Service medical 
records are negative for evidence of chest pain.  The 
veteran's more recent complaints of chest pain reflect only 
intermittent reporting of chest pains, and were made pursuant 
to compensation but not for treatment purposes.  The lay 
statements submitted by the veteran in February 2002 notably 
do not include any mention of chest pains as symptoms the 
veteran experienced.  For these reasons, the Board finds that 
a chronic disability manifested by chest pain is not shown to 
result from undiagnosed illness.  38 U.S.C.A. §§ 1117, as 
amended by Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.317, 3.159, 4.1-4.14.  

VII.  Service Connection for Memory Loss

The veteran's reported symptoms of memory loss have been 
related by medical evidence to a known clinical diagnosis of 
PTSD, and are not shown to represent a cluster of signs and 
symptoms of unknown etiology.  For example, a January 2003 VA 
psychiatric statement reflects that depression is one of the 
symptoms of the veteran's service-connected PTSD.  Because 
PTSD is a diagnosed disability, the Board finds that a 
chronic disability manifested by depression is not shown to 
result from an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, as amended by Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 
3.159.  See also 38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided).  
Moreover, as noted above, service connection (and a 70 
percent rating) are already in effect for PTSD.

VIII.  Service Connection for Dizziness

After a review of the evidence, the Board finds that there 
are no objective indications of a chronic disability 
resulting from the veteran's complaints of dizziness.  There 
are no objective indications of dizziness that manifested 
either in service or to a degree of 10 percent disabling 
since the veteran's service in the Southwest Asia theater of 
operations in 1990 and 1991; that is, there are no "signs" 
indicated by an examining physician or evidence of non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  In his September 
1999 claim, the veteran included dizzy spells as one of the 
symptoms he was experiencing.  A November 1999 neurological 
consultation reflects that the veteran had multiple somatic 
complaints, including dizziness, in the setting of a normal 
neurologic examination.  For these reasons, the Board finds 
that a chronic disability manifested by dizziness is not 
shown to result from undiagnosed illness.  
38 U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.317, 3.159, 
4.1-4.14. 

IX.  Service Connection for Weakness in the Arms

After a review of the evidence, the Board finds that there 
are no objective indications of a chronic disability 
resulting from the veteran's complaints of weakness in the 
arms.  There are no objective indications of weakness in the 
arms that manifested either in service or to a degree of 10 
percent disabling since the veteran's service in the 
Southwest Asia theater of operations in 1990 and 1991; that 
is, there are no "signs" indicated by an examining 
physician or evidence of non-medical indicators that are 
capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  In his September 1999 claim, the veteran did 
not include weakness in the arms as one of the symptoms he 
was experiencing.  A November 1999 neurological consultation 
reflects that the veteran had multiple somatic complaints, 
including generalized weakness, but did not indicate 
complaints specific to the arms.  The result was a normal 
neurologic examination.  For these reasons, the Board finds 
that a chronic disability manifested by weakness in the arms 
is not shown to result from undiagnosed illness.  38 U.S.C.A. 
§§ 1117, as amended by Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 
§ 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14. 

X.  Service Connection for Weakness in the Legs

After a review of the evidence, the Board finds that there 
are no objective indications of a chronic disability 
resulting from the veteran's complaints of weakness in the 
legs.  There are no objective indications of weakness in the 
legs that manifested either in service or to a degree of 10 
percent disabling since the veteran's service in the 
Southwest Asia theater of operations in 1990 and 1991; that 
is, there are no "signs" indicated by an examining 
physician or evidence of non-medical indicators that are 
capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  In his September 1999 claim, the veteran did 
not include weakness in the legs as one of the symptoms he 
was experiencing.  A November 1999 neurological consultation 
reflects that the veteran had multiple somatic complaints, 
including generalized weakness, but did not indicate 
complaints specific to the legs.  The result was a normal 
neurologic examination.  For these reasons, the Board finds 
that a chronic disability manifested by weakness in the legs 
is not shown to result from undiagnosed illness.  38 U.S.C.A. 
§§ 1117, as amended by Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (codified as amended at 38 U.S.C.A. § 1117), 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.317, 3.159, 4.1-4.14.

XI.  Increased Rating for Pulmonary Emphysema

Service connection for pulmonary emphysema with a 10 percent 
disability rating has been in effect from August 1992.  The 
veteran's complaints during VA treatment of difficulty 
breathing were apparently construed as an informal claim for 
increased rating. 

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Diagnostic Code 6603 provides that a 10 percent rating is 
warranted for pulmonary emphysema if the following findings 
are demonstrated: a FEV-1 of 71 to 80 percent predicted, or 
an FEV-1/FVC ratio of 71 to 80 percent, or a DLCO (SB) of 66 
to 80 percent predicted.  A 30 percent rating is warranted if 
the following findings are demonstrated: an FEV-1 of 56 to 70 
percent predicted, or an FEV-1/FVC ratio of 56 to 70 percent, 
or a DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 
4.97.

In this case, VA pulmonary function testing in December 1999 
revealed that the veteran's service-connected pulmonary 
emphysema was manifested by FVC of 84.9 percent of predicted, 
by FEV-1 of 87.4 percent of predicted, an FEV-1/FVC ratio of 
85 percent of predicted; DLCO(SB) as a percent of the 
predicted level was not indicated.  VA pulmonary function 
testing in November 2000 revealed that the veteran's service-
connected pulmonary emphysema is manifested by FVC of 80.4 
percent of predicted, by forced expiratory volume in one 
second FEV-1 of 83.9 percent of predicted, an FEV-1/FVC ratio 
of 85 percent of predicted; DLCO(SB) as percent of the 
predicted level was not indicated.  

These findings are well contemplated by a 10 percent rating, 
and do not more nearly approximate the criteria for a higher 
disability rating.  For these reasons, the Board finds that 
the criteria for entitlement to a disability rating in excess 
of 30 percent for pulmonary emphysema have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Code 6603 (2003).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected pulmonary emphysema has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability for any period during the pendency of the claim.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 



ORDER

Service connection for degenerative joint disease of the 
cervical spine, including as a chronic disability resulting 
from undiagnosed illness, is denied.

Service connection for degenerative joint disease of the 
thoracic spine, including as a chronic disability resulting 
from undiagnosed illness, is denied.

The claim for service connection for depression as a chronic 
disability resulting from undiagnosed illness is denied.

Service connection for chest pains as a chronic disability 
resulting from undiagnosed illness is denied.  

The claim for service connection for memory loss as a chronic 
disability resulting from undiagnosed illness is denied.  

Service connection for dizziness as a chronic disability 
resulting from undiagnosed illness is denied.  

Service connection for weakness in the arms as a chronic 
disability resulting from undiagnosed illness is denied.  

Service connection for weakness in the legs as a chronic 
disability resulting from undiagnosed illness is denied.  


A disability rating in excess of 10 percent for service-
connected pulmonary emphysema is denied.   


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



